          Case 1:19-cv-00740-JPO Document 7 Filed 04/22/19 Page 1 of 1




April 22, 2019

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Verch v. Bank Leumi Le-Isreal Corporation (1:19-cv-740-JPO)

Dear Judge Oetken,

We represent Plaintiff, Marco Verch, in the above in-captioned case. The parties have reached a
settlement in principle and respectfully request that this Court administratively dismiss the action
with leave to reopen the case in thirty (30) days from today’s date if the parties have not
submitted their final notice of dismissal by such time.

The Court’s consideration is much appreciated.


                                                     Respectfully submitted,

                                                     /s/Richard Liebowitz
                                                     Richard P. Liebowitz

                                                     Counsel for Plaintiff Marco Verch
